 



EXHIBIT 10.16
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”) is effective as of the          day
of October, 2007, by and between B. Greg Buscetto (“Executive”) and SXC Health
Solutions, Inc. (collectively, the “Company”).
RECITALS
     A. The Company wishes to employ Executive, and Executive wishes to be
employed by the Company, as its Senior Vice President and General Manager,
InformedRx, and Executive desires to accept employment with the Company under
the terms and conditions set forth in this Agreement.
     B. In order to induce the Executive to enter into this Agreement, and to
incentivize and reward Executive’s continued effort, loyalty and commitment to
the Company, concurrent with the execution and delivery of this Agreement the
Company expresses its intention to grant to the Executive stock options to
purchase 30,000 shares of SXC Health Solutions Corp., the Company’s parent. The
Company expresses its intention to grant to Executive an additional 20,000 stock
options in the Spring of 2008, concurrently with the distribution of stock
options to similarly situated Executives.
     C. Executive acknowledges that as a member of the Company’s senior
management team, Executive is one of the persons charged with responsibility for
the implementation of the Company’s business plans, and that Executive is one of
only a few Executives who will have regular access to confidential and/or
proprietary information relating to the Company. Further, Executive acknowledges
that Executive’s covenants to the Company hereinafter set forth are being made
in partial consideration of the Company’s willingness to employ Executive under
the terms and conditions set forth in this Agreement. As a condition of that
employment, the Company requires that this Agreement be entered into pursuant to
which Executive furnishes the Company with, among other things, certain
covenants of Executive, including Executive’s covenant not to disclose the
Company’s confidential and proprietary information and non-solicitation of
employees and customers for a reasonable period of time. Executive acknowledges
that Executive’s covenants to the Company hereinafter set forth are being made
in partial consideration of the Company’s grant stock options to purchase shares
of common stock of SXC Health Solutions Corp.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
hereby agree as follows:
ARTICLE I
EMPLOYMENT RELATIONSHIP
     1.1 Employment. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to employ Executive to serve its as Senior Vice President
and General Manager, InformedRx, and Executive hereby accepts such employment,
and agrees to perform his duties and responsibilities to the best of Executive’s
abilities in a diligent, trustworthy, businesslike and efficient manner.
     1.2 Duties. The Executive shall be the Company’s Senior Vice President and
General Manager, InformedRx. Executive shall be responsible for oversight and
profitability of the InformedRx business and will perform other duties as
assigned. Executive shall report to the Company’s President

 



--------------------------------------------------------------------------------



 



and Chief Operating Officer. Although Executive will not be required to relocate
his principal residence in Dacula, Georgia for a period of twenty (20) months
following the commencement of his employment with SXC, Executive shall perform
his duties under this Agreement at the Company’s facilities in Lisle, Illinois
or at any subsequent location of the Company’s primary administrative
operations.
     1.3 Exclusive Employment. While employed by the Company hereunder,
Executive covenants to the Company that he/she will devote his/her entire
business time, energy, attention and skill to the Company (except for permitted
vacation periods and reasonable periods of illness or other incapacity), and use
his/her good faith best efforts to promote the interests of the Company. The
foregoing shall not be construed as prohibiting Executive from spending such
time as may be reasonably necessary to attend to Executive’s personal affairs,
investments, and other financial interests, so long as such activities do not
conflict or interfere with Executive’s obligations and/or timely performance of
his/her duties to the Company.
     1.4 Executive Representations and Warranties as to Employability. Executive
hereby represents and warrants to the Company that:
     (a) The execution, delivery and performance by Executive of this Agreement
and any other agreements contemplated hereby to which Executive is a party do
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which he/she is bound;
     (b) Executive is not a party to or bound by any employment agreement, non
competition agreement or confidentiality agreement with any other person or
entity, except that Executive is party to a protective covenants agreement with
Burgess Information Systems, Inc., d/b/a ProCareRx, ProCare Pharmacy Benefit
Manager Inc., amd ProCare Pharmacy Care, LLC. Company acknowledges that it is in
receipt of a copy of said Agreement;
     (c) The Company has not requested, directly or indirectly, expressly or
implicitly, that Executive use or disclose the trade secrets or other
confidential information of any prior employer or other third party, and
Executive warrants that he will not use or disclose such information;
     (d) Upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms; and
     (e) Executive hereby acknowledges and represents that he/she has been given
the opportunity to consult with independent legal counsel regarding Executive’s
rights and obligations under this Agreement and that he/she fully understands
the terms and conditions contained herein.
ARTICLE II
PERIOD OF EMPLOYMENT
     2.1 Employment Period. Executive’s employment hereunder shall commence on
November 19, 2007 and shall continue hereunder until the date fixed by the
provisions of Section 2.2 hereof, subject to the early termination provisions of
Article V hereof (the “Employment Period”).
     2.2 Initial Term of Employment Period and Extension Terms. The Employment
Period shall initially continue for a term commencing on the date set forth in
Section 2.1, above, and end on December

2



--------------------------------------------------------------------------------



 



31, 2008 (the “Initial Term”). The Employment Period shall be automatically
extended for successive one (1) calendar year periods following the expiration
of the Initial Term (each period being hereinafter referred to as an “Extension
Term”) upon the same terms and conditions provided for herein unless either
party provides the other party with advance written notice of its or Executive’s
intention not to extend the Employment Period; provided, however, that such
notice must be delivered by the non-extending party to the other party not later
than sixty (60) days prior to the expiration of the Initial Term or any
Extension Term, as the case may be. If the Employment Period is not extended as
a result of notice to Executive by the Company, and Executive’s employment with
the Company terminates as a result thereof, then Executive’s termination shall
be a treated as a Termination by the Company Without Cause.
ARTICLE III
COMPENSATION
     3.1 Annual Base Compensation. During the Employment Period the Company
shall pay to Executive an annual base salary (the “Annual Base Compensation”) in
the amount of Two Hundred Forty Thousand and 00/100 Dollars ($240,000). The
Annual Base Compensation shall be paid in regular installments in accordance
with the Company’s regular payroll practices, and shall be subject to all
required federal, state and local withholding taxes. Executive’s Annual Base
Compensation shall be reviewed annually by the Company’s Chairman and CEO and
the SXC Compensation Committee.
     3.2 Executive Performance Bonus. In respect of each calendar year falling
within the Employment Period, Executive shall be eligible to earn an incentive
compensation bonus, depending upon the achievement of the Company’s and
Executive’s performance objectives (the “Incentive Compensation Bonus”). The
amount of the Incentive Compensation Bonus shall be targeted at fifty percent
(50%) of the Executive’s Annual Base Compensation, with the specific percentage
determined by the Company’s Board of Directors after the close of the Company’s
fiscal year (December 31). The Incentive Compensation Bonus, if any, shall be
paid to Executive at the same time other members of the Senior Executive Team
are paid their respective incentive compensation bonuses. The Incentive
Compensation Bonus for the performance year 2008, payable in March 2009, will be
equal to at least fifty percent (50%) of the Incentive Compensation Bonus
target. Additionally, the Company will establish a set of stretch performance
objectives which if achieved, will provide Executive the opportunity to earn in
excess of one hundred percent (100%) of the Incentive Compensation Bonus target.
If the Executive’s employment terminates during the calendar year due to
Termination without Cause (5.4.c) or a Termination Arising Out of a Change of
Control (5.4.d), the Executive shall receive a pro rata amount of the Incentive
Compensation Bonus that Executive would have received if Executive remained
employed throughout the calendar year. If Executive employment terminates during
the calendar year for any other reason, then no Incentive Compensation Bonus
shall be paid to Executive for the calendar year in which the termination
occurred. To the extent practicable, the Company will notify Executive of
Executive’s performance objectives for the year in January of that year.
     3.3 Expenses. During the Employment Period, Executive shall be entitled to
reimbursement of all business expenses reasonably incurred in the performance of
Executive’s duties for the Company, including reasonable travel-related
expenses, upon submission of all receipts and accounts with respect thereto, and
approval by the Company thereof, in accordance with the then current business
expense reimbursement policies of the Company.
     3.4 Vacation. Executive shall be entitled to accrue over the course of the
calendar year twenty (20) days of paid vacation time, in accordance with the
Company’s then current vacation policy; provided that unused vacation may be
used by Executive in the following calendar year only in

3



--------------------------------------------------------------------------------



 



accordance with and as permitted by the Company’s then current vacation policies
in effect from time to time. Nothing in this Agreement shall cause Executive to
forfeit any accrued but unused paid vacation time Executive had prior to
entering into this Agreement.
     3.5 Insurance. During the Employment Period Executive shall be eligible to
participate in the Company’s insurance programs on terms and conditions no less
favorable than those made available generally to other similarly situated
Executives, as such programs may be revised from time to time.
     3.6 Retirement Plan. Upon commencement of the Initial Term, Executive shall
be eligible to participate in the Company’s deferred compensation plans,
including its 401(k) plan, including any Employer match per the terms and
conditions defined in the corresponding Plan Documents.
     3.7 Grant of Stock Options
     a. Upon the commencement of the Initial Term, Executive shall be granted
options (“Options”) to purchase 30,000 shares of common stock of SXC Health
Solutions Corp. In the Spring of 2009, Executive shall be granted an additional
20,000 shares of common stock of SXC Health Solutions Corp., provided Executive
is an employee in good standing with the Company on the date of said grant. The
grants of Options provided by Section 3.7(a) are contingent upon approval by the
SXC Health Solutions Corp. Board of Directors and shareholders. The Options
shall be subject to the Company’s current Stock Option Plan. The options shall
vest in one-fourth increments annually, commencing on the anniversary date of
the grant.
     b. Except as otherwise provided in Section 5.2(e) of this Agreement, once
vested, the Options shall have a five (5) year life.
     c. Upon a Change of Control (defined below), all of the Options shall vest.
     3.8 Stock Option Plan. Executive shall be permitted to participate in the
Company’s Stock Option Plan in the same manner as the Company’s other Senior
Vice Presidents, with future annual grants based on Executive’s performance as
determined by the Company’s Chief Executive Officer.
     3.9 Other Fringe Benefits. During the Employment Period, Executive shall be
entitled to receive such of the Company’s other fringe benefits as are being
provided to other Executives of the Company on the Senior Executive Team.
     3.10 Vehicle Allowance. Executive shall receive a monthly payment of Five
Hundred and 00/100 dollars ($500.00) for Executive’s use of a personal
automobile for business use (“Vehicle Allowance”). The Vehicle Allowance shall
be subject to all required federal, state, and local withholding.
     3.11 Relocation Package. Upon Executive’s decision to relocate his primary
residence, pursuant to paragraph 1.2, the Company will provide to Executive a
relocation package in accordance with the then-current SXC Relocation Policy &
Procedures. At minimum, the relocation package shall include shipment of
household goods and closing costs related to the purchase of a new home and the
sale of an existing home.

4



--------------------------------------------------------------------------------



 



ARTICLE IV
COVENANTS OF EXECUTIVE
     4.1 Covenants Regarding Developments. Executive agrees as follows with
regard to any developments that relate to the Company’s business or Confidential
and Proprietary Information (defined below), or that Executive conceives, makes,
develops or acquires, including, but not limited to, any trade secrets,
discoveries, inventions, improvements, ideas, programs, formulas, diagrams,
designs, plans and drawings, whether or not reduced to writing, patented,
copyrighted or trademarked (“Developments”):
     (a) Executive shall promptly and fully disclose all Developments to the
Company, and shall prepare, maintain, and make available to the Company adequate
and current written records of such Developments and all modifications,
research, and studies made or undertaken by Executive with respect thereto.
     (b) All Developments and related records shall become and remain the
exclusive property of the Company and, to the extent Executive has any rights
thereto, Executive hereby assigns all such rights, title, and interest to the
Company.
     (c) Upon request by the Company, Executive, at any time, whether during or
after Executive’s employment by the Company, shall execute, acknowledge and
deliver to the Company all assignments and other documents which the Company
deems necessary or desirable to: (i) vest the Company with full and exclusive
right, title, and interest to such Developments, and (ii) enable the Company to
file and prosecute an application for, or acquire, maintain or enforce, all
letters of patent, trademark registrations, and copyrights covering such
Developments.
     (d) Section 4.1 does not apply to any Developments for which no equipment,
supplies, facility or trade secret information of the Company was used, and
which were developed entirely on Executive’s own time, unless the Developments:
(i) relate to the Company’s business or to its actual or demonstrably
anticipated research or development, or (ii) result from any work performed by
Executive for the Company.
     4.2 Ownership and Covenant to Return Documents, etc. Executive agrees that
all Company work product and all documents or other tangible materials (whether
originals, copies or abstracts), including without limitation, price lists,
quotation guides, outstanding quotations, books, records, manuals, files, sales
literature, training materials, customer records, correspondence, computer disks
or print-out documents, contracts, orders, messages, phone and address lists,
invoices and receipts, and all objects associated therewith, which in any way
relate to the business or affairs of the Company either furnished to Executive
by the Company or are prepared, compiled or otherwise acquired by Executive
during the Employment Period, shall be the sole and exclusive property of the
Company. Executive shall not, except for the use of the Company, use, copy or
duplicate any of the aforementioned documents or objects, nor remove them from
the facilities of the Company, nor use any information concerning them except
for the benefit of the Company, either during the Employment Period or
thereafter. Executive agrees that Executive will deliver all of the
aforementioned documents and objects that may be in Executive’s possession to
the Company on the termination of Executive’s employment with the Company, or at
any other time upon the Company’s request.
     4.3 Nondisclosure Covenant. Executive recognizes that by virtue of
Executive’s employment with the Company, Executive will be granted otherwise
prohibited access to trade secrets and other confidential and proprietary
information that is not known to its competitors or within the industry
generally, that was developed by the Company over a long period of time and/or
at substantial expense, and which is confidential in nature or otherwise of
great competitive value to the Company. This

5



--------------------------------------------------------------------------------



 



information (“Confidential and Proprietary Information”) includes, but is not
limited to, the Company’s trade secrets; information relating to the Company’s
production practices and methods of doing business; sales, marketing, and
service strategies, programs, and procedures; contract expiration dates,
customers and prospective customers, including, but not limited to, their
particularized requirements and preferences, and the identity, authority, and
responsibilities of their key contact persons; payment methods; service and
product costs; pricing structures and incentive plans; vendors; financial
position and business plans; computer programs and databases; research projects;
new product and service developments; and any other information of the Company
or any of its vendors or customers that the Company informs Executive, or which
Executive should know by virtue of Executive’s position or the circumstances in
which Executive learned it, is to be kept confidential. Confidential and
Proprietary Information does not include information that is (i) in the public
domain (except as a result of a breach of this Agreement or Executive’s
obligations under a statutory or common law obligation) or (ii) obtained by
Executive from a third party subsequent to the termination of Executive’s
employment with the Company (except where the third party obtains the
information in violation of a contractual obligation, a statutory or common law
obligation). Executive agrees that during the Employment Period and at all times
thereafter (a) Executive will not disclose, use or permit others to use any
Confidential and Proprietary Information, or otherwise make use of any of it for
Executive’s own purposes or the purposes of another, except as required in the
course of Executive’s employment for the benefit of the Company or as required
by law, and (b) Executive will take all reasonable measures, in accordance with
the Company’s policies, procedures, and instructions, to protect the
Confidential and Proprietary Information from any accidental or unauthorized
disclosure or use.
     4.4 Noninterference Covenant. Executive agrees that during the Employment
Period and for the Restricted Period, Executive will not, for any reason,
directly or indirectly solicit, hire, or otherwise do any act or thing which may
induce any other employee of the Company (who is employed by the Company at the
end of the Executive’s employment with the Company) to leave the employ of the
Company. “Restricted Period” means (i) the Employment Period and (ii) the two
(2) year period following the termination of Executive’s employment.
     4.5 Covenant of Nonsolicitation of Customers. Executive acknowledges the
Company’s legitimate interest in protecting its customers for a reasonable
period of time following the termination of Executive’s employment. Accordingly,
Executive agrees that during the Restricted Period, Executive will not:
(a) directly or indirectly, solicit or accept business from, any Customer, where
such business, products or services would be competitive with the Company’s
business, products or services, or (b) do any act or thing which may interfere
with or adversely affect the relationship (contractual or otherwise) of the
Company with any Customer or vendor of the Company or induce any such Customer
or vendor to cease doing business with the Company. For purposes of this
paragraph, the term “Customer” means (i) a customer of the Company to which
Executive sold or provided the Company’s products or services at any time during
the two (2) year period immediately preceding the termination of Executive’s
employment, (ii) any entity for which Executive orchestrated, developed,
supervised, coordinated or participated in marketing strategy, marketing plans
and marketing campaigns on behalf of the Company at any time during the two (2)
year period immediately preceding the termination of Executive’s employment, or
(iii) any entity as to which Executive acquired Confidential and Proprietary
Information at any time during Executive’s employment with the Company.
     4.6. Remedies for Breach. Executive recognizes that the rights and
privileges granted to Executive by this Agreement, and Executive’s corresponding
covenants to the Company, are of a special, unique, and extraordinary character,
the loss of which cannot reasonably or adequately be compensated for in damages
in any action at law or through the offset or withholding of any monies to which
Executive might be entitled from the Company. Accordingly, Executive understands
and agrees that the Company shall be entitled to equitable relief, including a
temporary restraining order and preliminary and

6



--------------------------------------------------------------------------------



 



permanent injunctive relief, to prevent or enjoin a breach of this Agreement.
Executive also understands and agrees that any such equitable relief shall be in
addition to, and not in substitution for, any other relief to which the Company
may be entitled.
ARTICLE V
TERMINATION
     5.1 Termination and Triggering Events. Notwithstanding anything to the
contrary elsewhere contained in this Agreement, the Employment Period shall
terminate at the expiration of the Initial Term or any Extension Term upon
notice as provided in Section 2.2, or prior to the expiration of the Initial
Term or any Extension Term upon the occurrence of any of the following events
(hereinafter referred to as “Triggering Events”): (a) Executive’s death;
(b) Executive’s Total Disability; (c) Executive’s Resignation; (d) Termination
by the Company for Cause; (e) Termination by the Company Without Cause; or
(f) Termination Arising Out of a Change of Control.
     5.2 Rights Upon Occurrence of a Triggering Event. Subject to the provisions
of Section 5.3 hereof, the rights of the parties upon the occurrence of a
Triggering Event prior to the expiration of the Initial Term or any Extension
Term shall be as follows:
     (a) Death, Total Disability, Resignation, and Termination by the Company
for Cause. If the Triggering Event was Executive’s Death, Total Disability
(defined below), Resignation, or a Termination by the Company for Cause (defined
below), then Executive shall be entitled to receive Executive’s Annual Base
Compensation and accrued but unused vacation time through the date of the
Triggering Event, and to continue to participate in the Company’s employee
welfare plans and programs (including, without limitations, health insurance
plans) through the date of the Triggering Event and, thereafter, only to the
extent permitted under the terms of such plans and programs.
     (b) Termination by Company Without Cause. If the Triggering Event was a
Termination by the Company Without Cause, then Executive shall be entitled to
receive (i) Executive’s Annual Base Compensation and accrued but unpaid vacation
through the date thereof; (ii) payment of Executive’s Incentive Compensation
Bonus, if any, pro rated to the Executive’s date of termination; and (iii) the
Severance Benefit. “Severance Benefit” means a payment equal to the Executive’s
Annual Base Compensation as of the date of termination, payable in twenty-four
(24) semi-monthly payments, less required tax withholding, commencing within
thirty days from the date Company receives the Separation Agreement and General
Release executed by Executive. Executive’s entitlement to the benefits provided
in subsections 5.2(b)(ii) and (iii) are contingent on Executive signing a
Separation Agreement and General Release provided by the Company.
     (c) Termination Arising Out of a Change of Control. If the Triggering Event
was a Termination Arising Out of a Change of Control (defined below), then
Executive shall be entitled to receive (i) Executive’s Annual Base Compensation
and accrued but unpaid vacation through the date thereof; (ii) payment of a
Executive’s Incentive Compensation Bonus, if any, pro rated to Executive’s date
of termination; and (iii) the Change of Control Severance Benefit. Executive’s
entitlement to the benefits provided in subsections 5.2(c)(ii) and (iii) is
contingent on Executive signing a Separation Agreement and General Release
provided by the Company within a reasonable period of time following the date
the Separation Agreement and General Release is provided to Executive. “Change
of Control Severance Benefit” means a lump-sum payment, less required tax
withholding, equal to one and one-half times the Executive’s Annual Base
Compensation at the time of termination, plus the average of the previous two
Incentive

7



--------------------------------------------------------------------------------



 



days from the date the executed Separation Agreement and General Release is
received by the Company. The Change of Control Severance Benefit may be
suspended during the first six (6) months from the end of the Employment Period
only to the extent that it exceeds permissible payment thresholds under section
409 A of the Code. Notwithstanding anything to the contrary contained in this
Agreement, if and to the extent that any payments and rights provided under this
Agreement would cause Executive to be subject to excise tax under Section 280G
or Section 4999 of the Internal Revenue Code, if the corresponding section(s) of
any future federal tax law, then the amount of the payments shall be reduced to
the extent necessary to avoid imposition of any such excise tax.
     (d) Cessation of Entitlements and Company Right of Offset. Except as
otherwise expressly provided herein, all of Executive’s rights to salary,
Executive benefits, fringe benefits and bonuses hereunder (if any) which would
otherwise accrue after the termination of the Employment Period shall cease upon
the date of such termination. The Company may offset any loans, cash advances or
fixed amounts which Executive owes the Company against any amounts it owes
Executive under this Agreement.
     (e) Treatment of Options. Executive may be required to exercise any vested
options within ninety (90) days from date of the termination of his employment.
     5.3 Survival of Certain Obligations. The provisions of Articles IV, V and
VI shall survive any termination of the Employment Period, whether by reason of
the occurrence of a Triggering Event or the expiration of the Initial Term or
any Extension Term.
     5.4 Definitions. For purposes of Article V, the following definitions
apply:
     (a) “Resignation” means a voluntary termination of Executive’s employment
with the Company, including Executive’s declining of continued employment in the
same or comparable position with the Company following a Change of Control.
     (b) “Termination by the Company for Cause” means termination by the Company
of Executive’s employment for:
     (i) The failure of Executive to comply with any of the material provisions
of this Agreement, other than an isolated, insubstantial or inadvertent action
not taken in bad faith and which is remedied by Executive within thirty
(30) days after receipt of written notice thereof given by the Company;
     (ii) A conviction of Executive by a court of competent jurisdiction of a
felony;
     (iii) The refusal, failure or neglect of Executive to perform his duties
under his employment agreement in a manner that is materially detrimental to the
business or reputation of the Company unless remedied by Executive within thirty
(30) days after receipt of written notice thereof given by the Company;
     (iv) The engagement by the Executive in illegal, unethical or other
wrongful conduct that is materially detrimental to the business or reputation of
SXC; or

8



--------------------------------------------------------------------------------



 



     (v) The pursuit by Executive of interests that are materially adverse to
SXC unless remedied by Executive within thirty (30) days after receipt of
written notice thereof given by the Company;
     (c) “Termination by the Company Without Cause” means a termination of
Executive’s employment by the Company which is not a Termination by the Company
for Cause, provided that the termination of the Employment Period on account of
the failure of the Company to extend the Employment Period in accordance with
the provisions of Section 2.2 hereof shall constitute a Termination by the
Company Without Cause.
     (d) A “Termination Arising Out of a Change of Control” means, following a
Change of Control (defined below), Executive is not offered or retained in his
current or a comparable position with comparable compensation. A “Change of
Control” shall be defined under this Agreement to mean any of the following
occurrences:
     (i) Any person, other than SXC Health Solutions Corp. or an employee
benefit plan of SXC Health Solutions Corp. or the Company, acquires directly or
indirectly the Beneficial Ownership (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended) of any voting security of SXC
Health Solutions Corp. and becomes, immediately after and as a result of such
acquisition, directly or indirectly, the Beneficial Owner of voting securities
representing 50% or more of the total voting power of all of the
then-outstanding voting securities of SXC Health Solutions Corp
     (ii) The shareholders of SXC Health Solutions Corp. approve a merger, and
such merger is completed, consolidation, recapitalization, or reorganization of
SXC Health Solutions Corp. or the Company, a reverse stock split of outstanding
voting securities, or consummation of any such transaction if shareholder
approval is not sought or obtained, other than any such transaction that would
result in at least 75% of the total voting power represented by the voting
securities of the surviving entity outstanding immediately after, and as a
result of such transaction, being Beneficially Owned by at least 75% of the
holders of outstanding voting securities of SXC Health Solutions
Corp.immediately prior to the transaction, with the voting power of each such
continuing holder relative to other such continuing holders not substantially
altered in the transaction; or
     (iii) The shareholders of SXC Health Solutions Corp. approve a plan of
complete liquidation of SXC Health Solutions Corp. or the Company or an
agreement for the sale or disposition by SXC Health Solutions Corp. of all or a
substantial portion of assets (i.e., 50% or more) of the total assets of SXC
Health Solutions Corp. or the Company.
     (e) “Total Disability” means Executive’s inability, because of illness,
injury or other physical or mental incapacity, to perform Executive’s duties
hereunder (as determined by the Board in good faith) for a continuous period of
one hundred eighty (180) consecutive days, or for a total of one hundred eighty
(180) days within any three hundred sixty (360) consecutive day period, in which
case such Total Disability shall be deemed to have occurred on the last day of
such one hundred eighty (180) day or three hundred sixty (360) day period, as
applicable.
ARTICLE VI

9



--------------------------------------------------------------------------------



 



GENERAL
     6.1 Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Illinois without regard to any choice of law or conflicts
of law rules or provisions (whether of the State of Illinois or any other
jurisdiction), irrespective of the fact that Executive may become a resident of
a different state.
     6.2 Binding Effect. The Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and Executive and
Executive’s executors, administrators, personal representatives and heirs.
     6.3 Assignment. Executive expressly agrees for Executive and on behalf of
Executive’s executors, administrators and heirs, that this Agreement and
Executive’s obligations, rights, interests and benefits hereunder shall not be
assigned, transferred, pledged or hypothecated in any way by Executive,
Executive’s executors, administrators or heirs, and shall not be subject to
execution, attachment or similar process. Any attempt to assign, transfer,
pledge, hypothecate or otherwise dispose of this Agreement or any such rights,
interests and benefits thereunder contrary to the foregoing provisions, or the
levy of any attachment or similar process thereupon shall be null and void and
without effect and shall relieve the Company of any and all liability hereunder.
This Agreement shall be assignable and transferable by the Company (but the
Company shall not be required to assign or transfer this Agreement) to any
successor in interest without the consent of Executive.
     6.4 Complete Understanding. This Agreement and it’s exhibits constitutes
the complete understanding among the parties hereto with regard to the subject
matter hereof, and supersedes any and all prior agreements and understandings
relating to the employment of Executive by the Company, including without
limitation any prior compensation plans or compensation agreements entered into
between Executive and the Company.
     6.5 Amendments. No change, modification or amendment of any provision of
this Agreement shall be valid unless made in writing and signed by all of the
parties hereto.
     6.6 Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive. The waiver by Executive of a breach of any
provision of this Agreement by the Company shall not operate as a waiver of any
subsequent breach by the Company.
     6.7 Venue, Jurisdiction. Etc. Executive hereby agrees that any suit, action
or proceeding relating in any way to this Agreement shall be brought and
enforced in the Eighteenth Judicial Circuit, DuPage County, State of Illinois or
in the District Court of the United States of America for the Northern District
of Illinois, Eastern Division, and in either case Executive hereby submits to
the jurisdiction of each such court. Executive hereby waives and agrees not to
assert, by way of motion or otherwise, in any such suit, action or proceeding,
any right of removal, any claim that Executive is not personally subject to the
jurisdiction of the above-named courts, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Executive consents and agrees to service of process or
other legal summons for purpose of any such suit, action or proceeding by
registered mail addressed to Executive at Executive’s address listed in the
business records of the Company. Executive and the Company do each hereby waive
any right to trial by jury that Executive or it may have concerning any matter
relating to this Agreement.
     6.8 Indemnification of Employee.

10



--------------------------------------------------------------------------------



 



     (a) Corporate Acts. Employee is hereby entitled to indemnification for
Employee’s acts or omissions in Employee’s capacity as an Employee or officer of
the Company to the same extent as the Company’s other senior Employees and in
the manner provided by the Company’s bylaws.
     (b) Lawsuits by Former Employer. In the event Employee’s former employer
initiates a lawsuit against Employee alleging that Employee has breached
Employee’s contractual post-employment obligations to his former employer, the
Company shall pay any judgements, awards, settlements and damages in addition to
the Employee’s reasonable attorneys’ fees, costs and expenses incurred by
Employee in defending that lawsuit, subject to the following conditions: (i) The
Company shall retain legal counsel to defend Employee; (ii) the Company shall
have the right, along with Employee, to direct Employee’s defense; (iii)
Employee shall execute any conflict of interest waiver consistent with the
applicable rules of professional conduct; and (iv) the Company’s obligations
under this Section 6.9(b) shall be relieved if the Company determines, at any
time, that Employee breached any of his representations and warranties in
Section 1.4 of this Agreement. For the purposes of this paragraph, “Former
Employer” shall be defined as Burgess Information Systems, Inc. d/b/a ProCare
Rx, ProCare Pharmacy Benefit Manager, Inc., or ProCare Pharmacy Care LLC, or any
of their affilitiates, related entities, or any of their successors or assigns.
     6.9 Directors and Officers Liability Insurance. The Company shall maintain
adequate Directors and Officers liability insurance coverage, which shall
include Executive in Executive’s capacity as an Officer. The adequacy of the
Directors and Officers liability insurance coverage shall be determined annually
by the Board of Directors at its reasonable discretion.
     6.10 Severability. If any portion of this Agreement shall be for any
reason, invalid or unenforceable, the remaining portion or portions shall
nevertheless be valid, enforceable and carried into effect.
     6.11 Headings. The headings of this Agreement are inserted for convenience
only and are not to be considered in the construction of the provisions hereof.
     6.12 Notices. All notices under this Agreement shall be in writing and
shall be deemed properly sent, (i) when delivered, if by personal service or
reputable overnight courier service, or (ii) when received, if sent by certified
or registered mail, postage prepaid, return receipt requested to the recipient
at the address indicated below or otherwise subsequently provided by one party
to the other party:
Notices to Executive:


B. Greg Buscetto
2781 Hillgrove Drive
Dacula, Georgia 30019

Notices to Company:


SXC Health Solutions, Inc.
Attn: Chief Executive Officer
2441 Warrenville Road Suite 610
Lisle, IL 60532-3642

11



--------------------------------------------------------------------------------



 



With Copies to:


Larry Zanger, Esq.
Holland & Knight LLP
131 South Dearborn, 30th Floor
Chicago, Illinois 60603
     6.13 Counterparts. This Agreement may be executed in one or more
counterparts, all of which, taken together, shall constitute one and the same
agreement.

                              COMPANY:       EXECUTIVE:     SXC HEALTH
SOLUTIONS, INC.                       By:   /s/ Mark Thierer   /s/ B. Greg
Buscetto    
 
                           
 
  Its:   President & COO       B. Greg Buscetto

12